DETAILED ACTION

Response to Amendment

	Amendments and response received 08/30/2022 have been entered. Claims 1-5 and 7-19 are currently pending in this application. Claims 1 and 18 have been amended and claim 6 canceled. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the new title is more indicative of the invention as claimed. 

Allowable Subject Matter

Claims 1-5 and 7-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The examiner found neither prior art in its entirety, nor based on the art found any motivation to combine any subsequent art which teaches receiving a first service request from a communication device, the first service being a service to store first target data sent by a communication device in a first service providing server, receiving a second service request from the communication device, the second service request being a signal for requesting provision of a second service from a second service providing server different from the first service providing server, the second service request including server identification information identifying the second service providing server, the second service being a service to execute image analysis of second target data sent by the communication device and output a result of the image analysis; and in a case where the second service request is received from the communication device, send the second target data received from the communication device to the second service providing server identified by the server identification information included in the second service request.
The closest prior art, Ken Saito (US 20130139225 A1), teaches a communication apparatus is configured to communicate with a service providing server. The service providing server provides a data upload service and stores authentication information for a user and an e-mail address for the user. The prior art fails to disclose the service being a service to execute image analysis of second target data sent by the communication device and output a result of the analysis wherein the service request includes server identification information identifying the second service providing server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 10, 2022